Citation Nr: 1227021	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

3.  Entitlement to an initial compensable disability rating for residuals of a right foot injury.

4.  Entitlement to increased disability ratings for residuals of basal cell carcinoma, currently evaluated as 50 percent disabling for scars located on the face, head, scalp, and ears; and as 0 percent (noncompensable) disabling for scars located on the posterior trunk.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision that, in pertinent part, denied service connection for residuals of a left foot injury and for peripheral neuropathy of both lower extremities; denied a disability rating in excess of 30 percent for service-connected residuals of basal cell carcinoma; and granted service connection for residuals of a right foot injury evaluated as 0 percent (noncompensable) effective June 14, 2006.  The Veteran timely appealed the denials of service connection, and for higher disability ratings.

In August 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

In April 2012, the RO increased the disability evaluation to 50 percent for residuals of basal cell carcinoma based on scars located on the face, head, scalp, and ears; and assigned a separate 0 percent (noncompensable) rating for scars located on the posterior trunk-each effective May 10, 2005.  Because higher evaluations are available for residuals of basal cell carcinoma, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of service connection for a heart disability, claimed as secondary to service-connected PTSD, has been raised by the record (July 2010 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for peripheral neuropathy of both lower extremities, and of higher disability ratings for residuals of a right foot injury and for residuals of basal cell carcinoma, are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of a left foot injury had their onset in service. 


CONCLUSION OF LAW

Residuals of a left foot injury were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for residuals of a left foot injury.  

Residuals of a Left Foot Injury

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

Service treatment records do not reflect any findings or complaints of a left foot injury or disability.  Notwithstanding the lack of treatment in Veteran, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran contends that he stood in battery acid and diesel fuel and dead rats for three days and nights, while fighting fires on the U.S.S. Arkansas (BB-33).  He stated that, after pulling off his shoes and socks, his skin can off; and his feet looked like they were completely burned.  

VA hospital records, dated in May 1978, show that the Veteran described arthralgis of his hands and feet for the past five to six years.  He reported a history of exposure to radiation in 1946 on the U.S.S. Arkansas (BB-33), when he was at a site of an atomic energy explosion.  During hospitalization, the Veteran complained of burning feet, but he developed no evidence of arthritis.  The diagnosis was arthralgis, etiology not determined with probably psychosomatic component.

The report of an October 1978 VA examination showed no limitation of motion of the lower extremities, no redness, no swelling, no edema, no deformities, and no muscular atrophy.  The diagnosis was arthralgia.

A February 1980 letter from the Department of the Navy reflects that the Veteran served aboard the U.S.S. Arkansas (BB-33); and that the ship participated in Operation CROSSROADS, an atmospheric nuclear test series consisting of two separate nuclear detonations and occurring at Bikini Atoll in July 1946.

In a March 1980 letter, the Veteran's treating physician, T. Henry Dembinski, M.D., stated that he had been treating the Veteran since the early 1950's; and that he started treatment on the Veteran's feet for burns, which the Veteran had received while in active service.  Dr. Dembinski indicated that the treatment continued through the 1950's, without much success; and that the Veteran also had a circulatory malady.

More recent VA treatment records show that the Veteran complained of an extreme burning sensation in his feet, and that he sat with his feet out of his shoes in May 2006.  Records dated in May 2008 show that the Veteran had an erythematous macule on the dorsum of the left foot that was worrisome for Bowen's disease and marjolin's ulcer, as the Veteran had a history of a burn to his left foot.

During an October 2008 VA examination, the Veteran reported that he incurred a burn during active service.  He reported fighting a fire and standing in diesel fuel and battery acid for several days.  The Veteran stated that there was an explosion and subsequent environmental radiation exposure from a bomb on a ship.  He reportedly slept in unsheltered conditions for several days on the deck of the ship; and suffered significant burns to the feet, and was hospitalized on a ship for 17 days.  The Veteran also reported that, about two months later, he was scalded with water by a fellow shipmate.  The Veteran reported having subsequently recurring, non-healing ulceration on the left dorsal foot since then.  The Veteran reported undergoing treatment previously, which made the lesion worse.  He reported current symptoms as oozing and discharge; and that he had no feeling in his legs due to peripheral neuropathy.  The Veteran also reported having significant bleeding for about 12 years consecutively after the incident causing the burn; and he has had several basal cell carcinomas removed since the 1970's.

Following examination in October 2008, the diagnosis was recurrent chronic ulceration on the left dorsal foot, after burn injuries sustained during active service.  The examiner noted that it has been persistent and recurrent since then; and that there was concern for a squamous cell developing within the site.

VA treatment records show an assessment of ulcer in an area of previous burn scar, dorsum of left foot, previously unresponsive to conservative treatment and acutely worsening with likely secondary infection in November 2008.

In June 2009, a former shipmate, B.L.R., who served with the Veteran aboard the U.S.S. Arkansas (BB-33), stated that they went back on board three hours after the bomb was dropped, to put fires out and to bake breads with all remaining supplies.  B.L.R. stated that when he returned to the ship on July 3, 1946, he saw the Veteran's feet were burned-once from standing in diesel fuel and battery acid from July 1 until about July 3, and that he got burned again when a shipmate accidently poured 40 gallons of boiling water on both his feet.  B.L.R. stated that the Veteran was transferred to a hospital ship in San Francisco for 17 days.  B.L.R. is competent to testify as to his observations of the Veteran during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

During a September 2010 VA examination, the Veteran reported being involved in fighting a fire aboard ship in active service; and standing for several hours in battery acid and diesel fuel.  He reported losing skin on both feet by blistering.  The Veteran reported that his feet have healed, but were very hypersensitive; and that he obtained relief only by running cold water over his feet.  

Examination of both feet in September 2010 revealed that, in the area that would be covered by a pair of low cut tennis shoes, the Veteran had hyperemia.  There was no scarring, but the skin overlying the area on both feet was thin and shiny and quite fragile.  The diagnosis was status-post partial thickness, chemical burns to both the right foot and left foot, healed without scarring but with hyperemia and hyperpigmentation.  The examiner commented that both feet were equal in appearance, and it was very apparent that they were equally involved.

The Board finds both the former shipmate's and the Veteran's lay statements concerning their involvement in fighting a fire aboard ship, and the Veteran's standing for several hours in battery acid and diesel fuel during active service, are not only competent, but also are credible, to show an in-service injury to the Veteran's left foot.  Their lay statements, therefore, are highly probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Certainly then, when considering the competent and credible lay statements with the medical evidence substantiating his claim, the post-service continuity of symptomatology, and the positive nexus opinions by examiners in October 2008 and in September 2010; and resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to service connection for residuals of a left foot injury.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for residuals of a left foot injury is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Peripheral Neuropathy of Both Lower Extremities 

The Veteran seeks service connection for peripheral neuropathy of both lower extremities and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected residuals of a left foot injury and service-connected residuals of a right foot injury.  As detailed above, the Veteran sustained injuries to both feet while fighting a fire aboard ship in active service and standing for several hours in battery acid and diesel fuel.  That notwithstanding, there is no complaint or diagnosis of peripheral neuropathy of both lower extremities or finding of any nerve damage in service.

The post-service records include a March 1980 letter by the Veteran's treating physician, indicating that treatment was started on the Veteran's feet for burns in the early 1950's; and also noting that the Veteran was having a "circulatory malady" at that time.  Treatment on the Veteran's feet continued throughout the 1950's, without much success.  More recent records show a polyneuropathy in July 2005, and a notation that the Veteran developed sudden pain in his feet four years earlier after undergoing cardiac angioplasty.  During a VA examination in October 2008, the Veteran reported having no feeling in his legs due to peripheral neuropathy.  

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's peripheral neuropathy of both lower extremities is aggravated by the service-connected residuals of a left foot injury and service-connected residuals of a right foot injury.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the initial "duty to assist" notice was issued in October 2006, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Residuals of a Right Foot Injury

The report of a November 2010 VA examination includes a diagnosis of residuals of a right foot injury.  At that time the Veteran reported some discomfort with his right foot, especially on the plantar aspect; and when he put pressure on the foot, it felt like glass in his foot.  The Veteran described pain, stiffness, and weakness; he reported no swelling, redness, or heat.  The severity was noted as mild, increasing to moderate throughout the day.  The Veteran could only walk about five steps with a cane, and he uses a motorized vehicle.  On examination of the right foot, the skin was shiny with thinning; toenails were consistent with onychomycosis.  Sensory was normal at 2/2, and strength was normal at 5/5.  The examiner noted the ranges of motion of the right ankle and great toe; and opined that special adaptive housing or a special home adaption grant was indicated because mobility was very restricted, and the Veteran used a motorized wheelchair.

Under these circumstances, VA cannot rate the service-connected residuals of a right foot injury without further medical clarification.  Specifically, if more than one foot or leg disability is diagnosed, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected residuals of a right foot injury, from those attributable to any nonservice-connected right foot or right leg disability.  

Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher, initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.
 
Residuals of Basal Cell Carcinoma 

For claims for an increased disability rating, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's earning capacity.  While the Veteran has been sent various notification letters addressing other claims, it does not appear that he has been sent notice specific to his claim for a higher rating for his basal cell carcinoma.  On remand, the RO should ensure that proper VCAA notice is given to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or AMC must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate his claims for (a) service connection for peripheral neuropathy of both lower extremities on a secondary basis; and (b) increased disability ratings for residuals of basal cell carcinoma.

The notice for increased ratings should advise the Veteran that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or an increase in severity of residuals of basal cell carcinoma, and the effect that the worsening has on his earning capacity.

In addition, the RO or AMC should provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

The Veteran should also be advised that if an increase in disability is found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.

2.  Afford the Veteran a VA examination(s) to determine the etiology of any peripheral neuropathy of both lower extremities found to be present; and to evaluate the service-connected residuals of a right foot injury.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file.

(A) The examiner(s) should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a left foot injury and residuals of a right foot injury caused or increased any such peripheral neuropathy of both lower extremities found to be present.  Specifically, the examiner(s) should determine whether peripheral neuropathy of both lower extremities is part and parcel of, or otherwise is related to, the service-connected disabilities.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of peripheral neuropathy of both lower extremities is attributable to the service-connected residuals of a left foot injury and service-connected residuals of a right foot injury.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner(s) should reconcile any opinion with the evidence discussed in this remand, including the March 1980 letter by the Veteran's treating physician; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.

(B) The examiner(s) should identify all current symptoms associated with the Veteran's residuals of a right foot injury.  The examiner(s) should specify whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability.  

The examiner(s) should specifically report the ranges of motion of the right ankle and the right first metatarsophalangeal joint, or whether any segment is ankylosed.  

The examiner(s) should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected residuals of a right foot injury (versus other causes).  The examiner(s) should opine as to whether the right foot exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected residuals of a right foot injury significantly limit functional ability during flare-ups or when the right foot is used repeatedly over a period of time.


In providing the specific findings noted above, the examiner(s) should, to the extent possible, distinguish the symptoms and effects of the service-connected residuals of a right foot injury, from those associated with any other foot disability.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  The claim for a higher initial rating should take into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


